Citation Nr: 0330836	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite of the right foot.

2.  Entitlement to service connection for the residuals of 
frostbite of the left foot.

3.  Entitlement to service connection for depression as 
secondary to the residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from January 1949 to January 
1950 and from October 1950 to September 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

The veteran is seeking service connection for right and left 
foot conditions, claimed as the residual of inservice cold 
injury involving the feet and service connection for 
depression secondary to the bilateral foot disorder.  

A VA examination was conducted in May 2001.  It was noted 
that the veteran had symptoms consistent with neuropathy of 
the lower extremities.  The examiner commented that this 
could be the result of, among other disabilities, cold 
exposure.  Further evaluation was suggested.    

Also, in September 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1), which was cited 
in the September 2002 statement of the case, as inconsistent 
with statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 
7 010 (Fed. Cir. Sept. 22, 2003).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (38 C.F.R. § 
3.159).  In addition, the RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Please request the veteran to 
identify the dates he was treated for 
the residuals of his reported frozen 
feet at the Alvin C. York VA Medical 
Center and thereafter obtain any records 
not on file.  

2.  The veteran should be afforded a VA 
examination by a specialist with 
expertise in the field of frostbite/cold 
injuries in order to severity and 
etiology of the disabilities involving 
his feet.  All indicated tests  and 
studies are to be performed.  Prior to 
the examination, the claims folder  must 
be made available to the examiner for 
review of the case.  The examiner is 
requested to obtain a history of the 
veteran's inservice cold exposure and 
any post service cold exposure.  The 
examiner should comment on the clinical 
significance of the veteran's reported 
stiff and cold legs noted in a September 
1950 examination report.  Following 
completion of the examination, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that any disability diagnosed 
involving the feet is related to the 
inservice cold exposure.  A complete 
rational for any opinion expressed 
should be included ion the report.

3.  The RO should schedule the appellant 
for a VA examination to determine the 
nature, etiology and extent of any 
psychiatric disorder.  All indicated 
tests and studies should be conducted.  
The examiner should indicate the current 
diagnosis or diagnoses for any current 
psychiatric disability.  The examiner 
must review any existing medical 
records, including all the service 
medical records on file, and based on 
the medical records, must express 
opinion as to whether it is as likely as 
not that a psychiatric disorder, if 
diagnosed, is related to his bilateral 
foot condition.  A complete rational for 
any opinion expressed should be included 
in the report.  The claims folder should 
be made available to the examiner prior 
to the examination.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's 
claims.  If the benefits sought are not 
granted the veteran should be furnished 
a supplemental statement of the case and 
an opportunity to respond.  

Thereafter the case should be returned to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



